345 S.W.3d 896 (2011)
STATE of Missouri, Respondent,
v.
Dustin J. FRUITS, Appellant.
No. WD 71785.
Missouri Court of Appeals, Western District.
August 23, 2011.
*897 S. Kate Webber, Kansas City, MO, for Appellant.
John M. Reeves, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Dustin J. Fruits appeals four convictions: second-degree assault with vehicular injury, resisting arrest, driving while license revoked, and careless and imprudent driving. He claims the trial court plainly erred in admitting a laboratory report and blood test evidence because the chain of custody was not established. Mr. Fruits also contends that the evidence sustaining the driving while license revoked conviction was insufficient.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).